Title: To Thomas Jefferson from William Pryce, 9 March 1805
From: Pryce, William
To: Jefferson, Thomas


                  
                     Very Dr Sir, 
                     Wilmington March 9th. 1805
                  
                  With this I send you a Copy of the History of the Life of our Blessed Saviour Jesus Christ &c which I hope you will find interesting and instructive, equal to your expectations.
                  you have no doubt learned the liberty I have taken of publishing your kind favor to me; for which I feel bound to offer no apology, Conscious that it would do honor to the Head and Heart, of any man of Earth. 
                  with my sincere prayers for your prosperity in this Life, and Felicity in the next, I remain your’s Sincerely,
                  
                     William Pryce 
                     
                  
               